NOT DESIGNATED FOR PUBLICATION

                               STATE OF LOUISIANA


                                COURT OF APPEAL


                                 FIRST CIRCUIT


                                  2021 CA 1129


                                 CEFUS JENKINS
t
                                    VERSUS


             LOUISIANA DEPARTMENT OF PUBLIC SAFETY &
                          CORRECTIONS

                               DATE OF JUDGMENT.•     MAY 1 3 2022

        ON APPEAL FROM THE NINETEENTH JUDICIAL DISTRICT COURT
             PARISH OF EAST BATON ROUGE, STATE OF LOUISIANA
                        NUMBER 678540, SECTION 27


                         HONORABLE TRUDY M. WHITE, JUDGE




    Cefus Jenkins                         Plaintiff A
                                                    - ppellee
    Angola, Louisiana                     Cef is Jenkins -Pro Se




    Jonathan R. Vining                    Counsel for Defendant -Appellant
    Elizabeth B. Desselle                 Louisiana Department of Public Safety
    Baton Rouge, Louisiana &                 Corrections




                    BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.



    Disposition: AFFIRMED.
Chutz, J.


      Appellant -defendant,    the    Louisiana Department of Public        Safety and

Corrections (DPSC),   appeals a district court judgment awarding an inmate $ 1,   692. 80


in back incentive pay.   We affirm.


                    FACTS AND PROCEDURAL HISTORY

      Cefus Jenkins,     an inmate in the custody of DPSC, filed Administrative

Remedy Procedure ( ARP) LSP -2018- 1893 requesting his $ 0. 04       per hour incentive


pay be adjusted to an amount commensurate with the work he performed as an

academic tutor. He also requested adjusted back pay for all hours he had previously

worked during a roughly eighteen -month period as a registered tutor. DPSC denied

the ARP at both levels, concluding Jenkins was being paid the correct rate of pay

since he did not have an associate degree or higher, as required to earn $. 075 per


hour as a certified tutor. Jenkins filed a petition for judicial review in the Nineteenth


Judicial District Court seeking review of DPSC' s decision.

      Pursuant to La. R.S. 15: 1178 and 15: 1188, a Nineteenth Judicial District Court


commissioner reviewed the petition to determine whether it stated a cause of action


or cognizable claim for relief. The commissioner initially recommended dismissal

of Jenkin' s petition, with prejudice. After Jenkins filed a traversal, the commissioner


remanded the matter to DPSC for clarification of its second -step response.       DPSC


filed an amended second -step response reiterating that Jenkins was ineligible to

receive incentive wages as a certified tutor because he lacked an associate degree or


higher.     The commissioner issued a stay order and remand submitting several

questions to DPSC, including the applicable pay scale for a registered tutor and

DPSC' s interpretation of La. R.S. 15: 873, which provides that pay rates set by DPSC

 shall be according to the skill, industry, and nature of the work performed by the

inmate."




                                            2
       Following oral arguments, the district court issued a second stay order and

remand, issuing additional questions to DPSC regarding the respective job duties of
various categories of tutors,         After receiving DPSC' s responses, the commissioner

issued an amended recommendation finding merit in Jenkins' request for back pay.

The commissioner concluded " the lowest pay rate commensurate with [Jenkins']                     job


assignment" was $       0. 50 per hour. Accordingly, the commissioner concluded Jenkins

was entitled to back pay of $0. 46 for each hour he worked as a registered tutor and

was paid only $0. 04       per hour from March 17, 2017 through February 20, 2019.'                On


July 19, 2021, the district court signed a judgment awarding Jenkins back pay in the

amount of $ 1,   692. 80.    Additionally, the district court adopted the commissioner' s

report as its reasons for judgment.                 DPSC now appeals,          arguing in a single

assignment of error that the district court erred in reversing DPSC' s agency decision

without finding the decision was arbitrary, manifestly erroneous, or clearly wrong.

       Pursuant to La. R.S. 15: 1177( A)( 9), a reviewing court may reverse or modify


an agency decision if substantial rights'              of the appellant have been prejudiced


because the administrative decisions or findings are: ( 1) in violation of constitutional


or statutory provisions; (       2) in excess of the agency' s statutory authority; ( 3)        made




 Due to a disciplinary infraction, Jenkins was reassigned to a different job assignment on this date.

2 DPSC alleges no substantial right of Jenkins was violated in this case. While it is well established
inmates have no constitutional right to be paid for work they perform in prison, the State of
Louisiana has chosen to provide incentive wages for inmate labor within certain guidelines and
restrictions established by DPSC. See Kraemer v. Department of Public Safety & Corrections,
12- 0798 ( La. App. 1st Cir. 12/ 21/ 12) (   unpublished),    2012 WL 6681697 at * 2, writ denied, 13-
0225 ( La.   9/ 20/ 13),   122   So. 3d   1012;   Rochon     v.   Louisiana State Penitentiary Inmate
Account, 880 F.2d 845, 846 ( 5th Cir. 1989), cert. denied, 493 U. S. 1029, 110 S. Ct. 742, 107
L.Ed. 2d 759 ( 1990).   When an inmate is granted the opportunity to earn incentive wages by the
state, he has a protected interest in the wages earned within the guidelines and restrictions set forth
by DPSC. See McCrae v. Hankins, 720 F. 2d 863, 869 ( 5th Cir. 1983), disapproved of
by Augustine v. Doe on othergrounds, 740 F.2d 322 ( 5th Cir. 1984). By contrast, the situation is
distinguishable when an inmate loses incentive wages as part of a sentence for a disciplinary
infraction. See eg. Johnson v. Louisiana Department of Public Safety & Corrections, 19- 1244
  La. App. 1st Cir. 5/ 11/ 20), 304 So. 3d 426, 436, writ denied, 20- 00839 ( La. 12/ 8/ 20), 306 So. 3d
 435; Haller v. Terrell, 11- 0496 ( La. App. 1st Cir. 11/ 9/ 11) ( unpublished), 2011 WL 5412432, at
upon   unlawful   procedure; (   4)    affected by other error of law; (   5)   arbitrary or


capricious or characterized by an abuse of discretion; or (6) manifestly erroneous in

view of the reliable, probative, and substantial evidence on the whole record.           On


review of the district court' s judgment under La. R.S. 15: 1177, an appellate court

owes no deference to the district court' s factual findings or legal conclusions, just as

the Louisiana Supreme Court owes no deference to an appellate court' s factual

findings or legal conclusions.        Traver v. Louisiana Department of Public Safety &

Corrections, 20- 1126 ( La. App. 1st Cir. 5/ 12/ 21),   326 So. 3d 297, 302,


       On appeal, DPSC argues the district court arbitrarily determined Jenkins

should have been paid incentive pay of $0. 50 per hour based on the court' s belief

that Jenkins was performing the work of a certified tutor.          DPSC maintains the


district court lacked authority to reverse its decision in the absence of a finding that

DPSC' s decision was arbitrary, capricious, or manifestly contrary to its rules and

regulations.




       DPSC' s arguments are based largely on its erroneous construction of the

written reasons adopted by the district court. Contrary to DPSC' s contentions, the

district court did not conclude Jenkins was entitled to back pay because he was

performing the job of a certified tutor. In its written reasons, the district court

acknowledged Jenkins was not qualified to be a certified tutor given his lack of the

associate degree or higher required for that job assignment under Department


Regulation No. B- 07- 001.        Rather, the district court correctly noted DPSC' s

regulations did not provide a pay range for registered tutors, as they did for other job

titles. In the absence of a specific pay range, as well as the dictate of La. R.S. 15: 873

that inmate pay rates should be according to " the skill, industry, and nature"        of the



work performed, the district court concluded Jenkins should be paid, not at the rate




                                                4
of a certified tutor, but at the same rate as other categories of tutors performing the
same job duties as a registered tutor.'


         DPSC has maintained throughout these proceedings that $ 0. 04 is the correct


hourly rate of pay provided for registered tutors by Department Regulation B- 09-

001.    As support for this contention, DPSC points out that this regulation provides

inmates assigned as students to educational or career and technical education

programs should be paid $ 0. 04 per hour.` DPSC makes this argument even though


Jenkins clearly was not assigned as a student to an educational program.                      DPSC


conceded a registered tutor is considered a professional job classification.


         It is undisputed DPSC has discretion to set incentive pay rates for inmates in

various job titles.5 Once an inmate is eligible to receive incentive pay, he initially is
paid $   0. 02 per hour for six months, after which he is to be paid at the lowest

commensurate with his job assignment.                 Department Regulation No. B- 09- 001


specifically provides that a series of pay ranges and a standardized list of job titles

shall be established by the director of prison enterprises and approved by the

secretary or designee. See also LAC 22: I-331( E)( 2)( c). The list ofjob titles and pay

ranges provided by DPSC, however, does not contain either the job title or pay range
for registered tutors.         Further, DPSC has provided no evidence of any regulation or

list setting a specific pay range for registered tutors.




3 In response to questions posed by the commissioner on remand, DPSC indicated Corrections
Reentry Court Workforce Program tutors and restrictive housing/transitional program duties, who
were each paid incentive wages of $0. 50 per hour, performed the same duties as registered tutors.


4 In addition to providing students assigned to an educational program should be paid $ 0. 04 per
hour, Department Regulation No. B- 09- 001 further provides that inmates who are students in the
New Orleans Baptist Theological seminary program should be paid at a higher rate. Specifically,
freshmen in the program are paid $ 0. 14 per hour; sophomores are paid $0. 16 per hour; juniors are
paid $0. 18 per hour; and seniors are paid $0. 20 per hour, resulting in them being paid significantly
more than the $ 0. 04 per hour DPSC maintains registered tutors are entitled to be paid. See also
LAC 22: 1- 33 1 ( E)( 2)( f)(i).


5 See La. R. S. 15: 832( B); La. R. S. 15: 873( A); Kraemer, 2012 WL 6681697 at * 2.

                                                  5
        The district court' s written reasons clearly reflect the court' s rejection of

DPSC' s contention that registered tutors should be paid at the same rate as the

students they instructed as being arbitrary and capricious, as well as unsupported by
its own regulations.     While a reviewing court should afford considerable weight to

an agency' s interpretation of its own administrative regulations,'            we agree with the



district court' s implicit finding that DPSC' s interpretation of Department Regulation

No. B- 09- 001 was manifestly unreasonable, arbitrary, and capricious. Given the

lack of a specific pay range for registered tutors, we find no error in the district

court' s conclusion that Jenkins should have been paid at the same rate as other


categories of non -certified tutors performing the same job duties as Jenkins.'

        Therefore, based on a thorough de novo review, we find the commissioner' s

report, which the district court adopted as its written reasons for judgment, and

which    we   attach   as "   Appendix A" hereto, provides a correct analysis of the


applicable law and evidence regarding Jenkins' s claim. We affirm the judgment of

the district court in accordance with Uniform Rules—Courts of Appeal, Rule 2-

16. 2( A)(5), ( 6), and ( 10).   All costs of this appeal, in the amount of $1, 622. 00, are


assessed to DPSC.


        AFFIRMED.




6 See Forbes v. Cockerham, 08- 0762 ( La. 1/ 21/ 09), 5 So. 3d 839, 859.

 In further support of its claim that Jenkins was not entitled to be paid more than $ 0. 04 per hour,
DPSC asserts Jenkins did not receive a " favorable performance evaluation" as a registered tutor.
The only performance evaluation included in the record, however, is an April 17, 2018 evaluation
in which Jenkins received an overall satisfactory performance rating. Regardless, the only possible
relevancy of Jenkins' performance evaluation would be to the issue of his eligibility for an
incentive pay raise and not to the issue of the applicable pay range for registered tutors. Therefore,
any issue as to Jenkins' performance evaluation is irrelevant herein.
                                                  3
                                                          APPI".--DiX " A"




CEITIS JFNKJNS                                                                              NO. 678, 540 -       SECTION:        2-
DOC # 394439
                                                                                            197-11 JUDICIAL DISTRICT CO'LTIrr
VERSUS
                                                                                            l' A.fZLSII   OF EAST' 13XI'ON ROUGE
IA. DHPI'. OF PU ULIC SAFETY
CORIVECITIONS                                                                               STATE OF LOTASLANA

                              C-      MI—
                                        MI-8,

                          all in-aILtc ;:, tile                        1" UTT' lrtn"L'Tit


n, stan-. appeal of Administrative Remedy Procedure ( ARP) INo. LSP -2o18 -189,,x, seeking reviejv i.,
accordance with R. S.                   er. seq. PefitiOnt.- seeks to have !, is incentive pay adjusted from                                per


i' mil to                          reiniaursermm' , 3(f back pay at tile rata ,:                      er hour;


pay it the rate WE S0. 36 for every ' flour lie worked during his probationary period; declaratory and
iniunctive rehef aaahist the Department; and training of DePrtlnent emPlovees assigned to Offender
                             11tZ.: saant   To a                         t II.-
                                                                            - Dopainnent flleC- an "- Miv.-er' inclu5ive of ' LlIC


adnanlistra live record, which has been admitted and : narked as Exhibit A in rj! 0br' in the suit record.,
Dral arguinents were held lie               in mn Septeniber i2, 2oi9, '             111is report



                          Z& liudivaLiGa of tnle mer -.
                                                     S o". 2c Penitionc-,' clalin for rull-

                                                                                        AMILAW


            Petitioner' alleges that lie is being denied incentive pay that is commensurate with the wort( he does
on 3-: 3 ioi,                 as a Rz,, stere d Tutor.S 2eiitioner has b`:!eR on lire current job assignment ibr I'! -

eighteen inowhs, and is requestirl.gan adjusunert to his incentive pay from $'(I. oa per hour to $ o..io per hour

along i%,
        itliback pay in the aniount of                                   Petitioner's ARP was denied at both 'Orst and se'-'.JIid



                etitior,(-r filled the, instant, appeal Jr, JallllauY 17, 2019.                 Initially, " his Commissioner fih!d a

rLcu- ninendation herein on                        it5, --mig, su- Q(stlng dismissal of Inlis appeal.               or,, viuy jo, zo,19,

     Aitiolif:- filc(i a traveTs" 16 " o the -April 2,5, 201t' TeCoMill(I ndalit)Ll. 9nI', SeqUt!nI 1,                     re          of   hlie
                                                                                                                                               e



                         White, oral arguments were held herein on September 12, 2oin; and on June z6, 2o19, a
Stav and Remand Order was issued upon Cile Dcp3rtnient in advance of oral arguments. Upon receipt of

 Up- i) oll- ftme n C.3 S,up IA eme,        12 Iswel to s - rd Stay aild Re ina nd OrLcr anda ft,cr frl 7-Lhf-'7 C011S id'! T it t ( l] i Of

the transcript of oral arguments, this Commissioner submits that the initial recommendation failed to

 iC                           ae' u-,d revest ,",)r j-(
                                                      jfl f     121.
                                                                        Tle fo' 101 iiig discussion explains vi'lly a revised


            At .the   time of filing Petitioner v,,o* vc:1 as an acadumic rcgjsIcr,-,d tutor. He xv, is paid $ O. o.-i           per hotly.


1-11is inti : ate ewitention is that he should have been T) aid So.,lo per hon-, 1) rcause f; r eighteen months 11V

Per(o:' l-W-'- dutic-i                  to fllt-t ( ilities pCI-Iolined by the ecrtified . rnor vi H
                                                                                                   - IL whore h1- o,
                                                                                                                  - worked. --V,.oral

arguments, )?etitolizv: was represented by inmate counsel substitute, Nathaniel -Anderson, who argued that


     se" n(, ..bail for Jvdick' l Rev; Liv at            6, §   V. Reliez", filed on January I'j, 2019.
                J) eparllrnerl' s Ansv:er          oil Agri . 4, 201(0.
      See Petitioner's RcqUeSt for Admftlistrat:'ve Remedy dated 8/ 227/ 18, and attached to the Petition foz
 JIl" i;.C; a1 Review as E'xhibit" A."
 1
        First Step Response Form, Cas(, Number: LSP -2018- 1893, d,-teld 9/ 14/ 13.
     Re M. a- 1d Second Step Res-,)Oil %I Form, Case Number: 1 SPP---t. ; d93, (: lite l                      in ; tiovc miJ r :>.
                                                                                                                                a18,
      ic Trivcm3e ' o flit, Coanlllss; ol ,::' s
     Sic                                             Rq)ort and Pecmrinendation




                                                    191h JUL) ICIAL L) ISTRICT COURT
lu6tioner (fici tile milliv things ill tile eInssrown as the ceriiiied tutor to tile extent that Petitioner and tile
en; ried tutor often                              According w inmate stibstitute counsel, llclitio. k(- r graded panctrs, taught.

la' s „ 411'; "                ne Same               wzits tha- tic              tutfx- loo:'.6   171m lltc ccu-: S

tawd, " the only                                       Jeld' im-,allill tile other 6,' Y igthat the vCherv;ayha,; a degree from tha
lible College or something, and                    Jenldwi has what is the equivalent of a G.E. D. ' I'lle duties the} perforin
11", '-=
            tecly the same, and thaz's whptt Pcnlcinsl h1as be --n performing for thesc eiglotem Mont-lls aver the siz<
nonth,s probatimiaryperiod." i



              Department Regulation' No. B- o7-ooi. entitled Education- Educational, Vocationai and Occiumlional

lvc,, raais 'and Placement, ' Dator 'Fell " Catio- Program and Aincrican Sign Language interpreting prog;-am
 1miudnig Libm Ly Services) states the. fellod iu-. in pevtitiLlit pari:

                  Co r i '! tied Tutor: Partilcivanls twist have an aSsociatv degree or higher from an
                  u' ihnitioll. anti Score 32A) on tile D            Complete liattezy test: ill -,It Subiect art as. lu

                  o"' n-isre
                       J
                  institution and scorem-.o on the D level MUE
                                                            - Complete Battery test in all subject areas:--
                                                                                                    reas."



Pursu4nt
Pursuant           to B -o7 -ow, Petitioner's job assignment is that all a registered tutor because he does not possess an

Iss"' Ciatc' de'L"Icc 01 -higher ficni an accredited iffislitution t:lilt vwwild enalile linnto,workans a cer.tilfleti,tutr.
                  ikdditionai:y     PatitiOner argues that the Department does not specify anywhere within its re.gflaonsti
                                                                                                                    i

the ainount that a registered tutor sliould be paid. However, Department Regulation No. B- o9- ooi entified

                  I. 1 c" Il S, M'ices' Offo nder Inc entrvc P': y and         W"ag;e CoinI, er,,,:
                                                                                                 aa: ou states in 17, iirUnnent I)art.
                                                                                                                                  '

                  Once eligible to earn ireentive pay, each offender shall initiatly be paid an " Introductory Pay
                  1,cvLr' of $o.o,., per Lour for a period of six montlis, ' After six nionths, the offerider
                  shalt he               at t_
                                             ilel- iL)
                                                     iYc!,St--Ja-4v—ILite—YIIU—
                                                                              t                                with tilt! iph
                  cissigrimerxt lie is placed in by the institution.r=

 This{ oissioner
        mm       notes that
                         at                   ' coem
                                                 mm                              th- B
                                                     iratcll s the 1: uy ' erin he   oq- oon. defliles


commensurate as " corresponding in size or degree; in propordon." Some kyrion)rris to commensurate are

   eqUivolent, equal and comparable,"                 This Commissioner also notes that B- og- ooi does not state that an

offeat3er shall be paid at tile lowest pay rate that is commensurate with the job qardflatfons where he is

placed. Rather, the regulation sliveifies the offender bj be paid at the lowest rate that is coninicusu rate

wifli die jo€}u!!-ricmnwnt where he is placed. D-Jord Dic"Tionaa defines assignnent as the " tasks a?- work

 ussignec! w -,Dir,'.!one as part €7j             irb." Hence, 1: uid al ST) CICIM, I7 -11Y

 sinwild be pain as               registered tutor, .1 comparison ofpetitioner's job duties to other cointnvmafinite job dut-I'Ll",

 musL' ke made to detertni ne the lowest my rate Petitioner should 'be paid.

                   in mate
                      -    eoilr.;iel silbstnote Nathanic" %ndvrsona-g,,,,
                                                                        cd thatbeing a registered tutaris a professionai

                                                                             vliich is so.25 per hour,'-" For the
job, therefore, PoLitioner should be paid the same rate as a legal worker i, %

 purpose of Deparitnent Regulation 1-clo, B- og- ow, a tutor and a counsell substitute are classified as


  S ire,



                                                                                        ducation-     Educational,       Vocational      and
           80":     Delt'zart.,110- it ltd: ,dilation No. B - 07 -CM entitled ]
  oce j,,): ijiancti ilrogram.,3 and Piiaceirwnt , ' Fetor Certification Prograln 211LI \ mer;Van 8:-,! l Lang,
  hue.-preting Program                    Libra -y               9, AcALlitic and Vocat" onni
  Ghlclwc ifqg Monitors) G'10 ( 1).
  ne Irl. at (.k) ( a).
       See Department Regulation No. B- ag- ooi entitled Offender Fiscal Services -Offender Incentive pay and
  Other Wage Compensation § 7. Procedures (B) ( i) 11ay Rates.
    3 See sLipl-a lloic 7




                                                       i9th JUDICIAL DISTRICT COURT
mofessional offcrider jobs,.,4 ,*,
                                                      legal worker I : s the lowest clasSification irt - j:2 gronping with cojjn_,c
substitilLe" r, liowwer, Petitionor' s job diltics are not commensLrate witIj ile io") ( 1111jes Of i, co,Jllse,
su c- lit-ute hc,-,.4- YFu ? Cit 1, f I le,I -dut,> II(,                 1,     re V" X,I%
                          4


                  Ab iTnrio, Petitioner has relied on LSP Penitentiary Directive 19. 001 ( GY) to prove that lie Sll()Illd be
 mi(iI So. l,
            jo per liour irstead of Mc -,
                                       I, pc:- hour.                                  LSP Penit2litiary 1,4'rective 1}.9 00 (                6F)       ads



                                                                                                                           M,   Is     all     aclaciernzS


rc ist red !,ator, lie is worldn"T in 1,12el calle'lillor depar"nentand S11011id be pald tic),--io par hour accordiiig i -,o;
  Sl? Dir""olvit IC). 00,1. In it Stay and Renland order issued upoll the Departvxmt on NOVCMIXT 6, 2010, tI;S
                              MU1111rcd ilitc, Ule                               Directivt- lwaoi 6 ( F) vi Cj'fCj,                                M, - 1


cduca-tion de-,)artment.1G, In its Supplemental Answer, the Department indicated that it coul(i lif.),L locate said

circ c' iv,-;          mCi was rulable to pz-ovidt any insight into its application <<

                  i'     tloZic:`S ars?-urac.,lit iihu lliljgel; 01, cerain lallj7uage pro-v-fded ji, 1—
                                                                                                       1a. -" I.S. ! 5 873, . vhlcli governs the
rale of inmate compensation, to wit:


                  A. Tile secretary of Lhe Dcpartineirt ofilablic Safety and Corrections riay estaabiiqjl var;mlls
                          cites of compensation its m incentive to inmates incarcerated in SLIte correc- ional,
                         t-,—ihtics. ' Irlic ratus shall be ac-L- Irdip.        t)           114, Inculstr,    and
                         ptlrforjned by the inmate and shall I,-- Tic more chill uw'clity cel'ws pf". hour:                              tiq




                         izo4'-r—
                                w - S T-'    IVP-e                                                                      11nlatesw'- C ! rc

                         Ce—Lilled Acadvinic' rat(n-4; and uertifi, dvocational tutons may be cont--,ei1satedat a:
                           1115 ' o one dollar                                                                            a
                                                 11011r, Ill ar-coroanc(t v.-;tli rn!es established by the sern:!tary oil the
                                             aid :( IL;ptcd pursintrit to the provisiciis of the: Administrative Procle--hurz
                         Ac:. I' Emphasis adcludl.],


Seentingly, Petitioner suggests thai he falls vrahin the statute's exception, Nyllich wolild entitle jj; Tlj to

                              at -R Mte Of $ o. j0 per honr.l5       How" er, I. a. it.S,                     dcfhies prison enterprises as " the

department's I' discretionaryl engagei'llient] ill any agric11lUl- 4 aquacuizural, silvicWtural, industrial

enterprise, or service." '
                                            Filit; CollilrlLssioner interprets the other programs referenced in Ia. R.S. 15: 373 ( A) to

b , 1, 111mie proarallis sneciricd in A. a. R3, i;3: iis2 LhatvieTe not nlerltiOlWd In Ia. R.S. 15',C73 (- A),                                  111

woi7os, th,1.1 education depalinnent, whercin Petitioncr is all -academic n-gjstered nator, does not                                           under thc


prvrview Of prison clitcl- nises. Therefoie, Petitioner is not entitiled to 80- 40 Pc: 11101,11 bused 7,1` tillexccpl ion

prov: dtld wit'llill Lu. It S-. 155--873 ( A' )-

                  TJT "Depaltillent's response to Petitionefs appeal is Idiat PeUtioner is making the correer -' --eeLtiv-

      Wyes for the iob ! ic was hired to do, and that lie dill not receive it favorable De--1'0MMT1C(! eVfll1AtiO! l, waich

wo-o!" I vnttle kiln to all llctmiive pay illcreasc. 9 ' 1' he Departinent seeks a disinissal of the instant appeal,zo

Dur -l'-, i:iitial rcview. "his Colnllllss;On,("r also SurmisLd that PUtit; OnLr 11lerely tiought a pay iInc rease, and 41c,

o !          illi cominissiotter's .`Rocori mer (!,!I ion -%
                                                           vss 1:rased on 'this pre-misc. llowevc,-, Petitioner                                    clurilq,


 om!         r-                I eld on "irpterlber 12, 201t), t Ila,Y file olqjtxiive of his appeal is not tel obtain arl im--unt:

 increase, btiE it is to obLailt all adius,!tmellt ftl J' a", refieective of- Aiatiii is statidmily                                  to rt.c:nve bas,,.-


 apon the duties hiitewally per-ibrmed ill Lis job assignment, thereby causing any discussion about his

      Sille, SIMI'(1 ilottt 12 at § 7, Procedures                             Professional Offender Job Classifications.
       lZ.

      Sce Stky Order and Remand filed '-NovLiuber 6, • oiq, clue- tionT-2
      See the Department's Supplemental -Answer filed January i,,[, o2o,                                 p, 3, respOnsc! 12.
      See Exlliiliis K and M attached to the Petition for Judicial Rev;
 19 See sl ore role t,- at
      See suprCt note 2.




                                                            I 9N) JUDICIAL DISTSICT COURT
 erfo nmance evaluations or the introduction of evidence related thereto ir--
                                                                           ekvant., - After fiearin,-, oral

arguments in the insialit lilatter and after review of the supplemental responses of both par[ es, this
                              011 xcei vrith                Lia,       pzn4urmanilmd,
                                                                             i evaations 0 i) oth4anh
                                                                                                 ve y                                 On    the


       of CDI SI C- 1, Sa tioll lie should have received. immediately after Iii s probationary perio d. PetiIianttv"I
rate ui conn,-,misat mqhullci have                          d"' tmanined upon his .9k611, indwit17, ' w".' ,hc                  of)%Orlr ilc

                                                                     Js acufl l(A)„                                                   x1....±   11.




Rvc , iilatioji No. B- op- oot.

            In the November 6, 2o19 Stay and Remand Order, this Commissioner also inquired into the specific

n!) d- t;--.s 0curtkwi t,= 17s, rcg;-:;l                  tutors, CertiEcd tutors in the CDm!ctions ,, eeatry Co a- rt wc.,k-orcc
1? rogram, restrictive housing, tutors and transitional Program tniors.— in its Supplemental ." answer, Lie

Depa."tinent gave an c%hausfwe ! Lit of dntfcs f'or boffi a certified tutor and is re'alster tutor.=-*'2,70tably, the

                                     ar tl-n                       of the :l -rue (,)    la Uer fab titles reaC; " ftlhe duties are tile

sttlncs as those of Rqistered ' Eutors and Certified Tutors."11, ( Empiles-is added.3                                           Now

       innation groan the Depamient that all of flie-s-2vol) title.,; share the exact Sanm duties: th' s

                                                     io--
                lie rrettzriicd to Devartmeat R,"- Ulun                  o     of)-ool to observL the payscales for tile afterhree

 3) jobs, Section 7 ( B) ( 11) of the Regulation regulates the pay for tutors in the CorreeVions I

Reentry CourLNk'orltforeelllr4)grain, toe : t it:
                                              - " Offexidei"sivorldng. isaxnentor/ ttitor ...shall earn

incentive pay at $0. 5o per                                              added.)        Section 7 ( l1) ( 13) states that "o ffenders

assigned as            restrictive housing/ (;               Beer]     transitional         program     mentors/ tutors          shall          be

compensated            at      a   rate   of..        So. ) o per hmir."-tS ( Emphasis added.)             Hence, 11 is clear to . itis

C,onmn-- s%mer L-L't tlha e tutor6 having th.,-,samc.icb dut.,.',j t.:._ti arl,                                1c; ' Imse, ot

tutor are imid zi pay Tate of So.,)o per hour at the end of tile. sim- inanVh month introdt:ctmy ixky levkA

Thus, this Commissioner fint$s 111, 1 Petitiozler should have also been paid amtv of cornpensatioa at o. ,o per



             In his Petition for Judicial Review, Petitioner advised that lie began working is a registered tutor oil
September l.6, a016.*              Upon hiring, Petitioner became ellgPile to earn incentive pay at an " Introductory Pay
L,,o, T of 0.r2 per hour for a per`od, of six months: 6 Petitioner's six month period would have lasted uut:'

Mirch i6, aol,,/.       Thereafter, and up until Velnuary ao, 2oi9, urlien Petitioner wars removed from the position

O                   tutor as a I-L.Sult o`.-          jiscii)linxy ' nfmcdon,-9 Petitioner should have been paid a J) ay rate OF




     Svc the following: Plaintiffs 01),fection and Opocsition to Defendant' s " Answer" filed ou—Allril 1.2, 2019;
the Travei:zse t:) the                   Report wad IReconlinend-,tionMed by Petitioiter oil May iD, wm); and
 theTranscript of Oral Argurnen i s held hercin or. September 12, 2o14.
      Sc supra note 16 at questions j,rj, 9, as alld I.I.
      Sce supra I- tc 17 at PP. 1, 111( 12, responses ,,j aad 5.
      S,ca 51 ” nru
                ,   lioLe 17 Ut P, 3, responses o, to and it.
                                                 I'

      See su,Pra note) M alt § 7 ( 13) "
                       I --                 I.

      See Surra. nctel--. It' § 7        r23'
    i SQe. supra note 1 :,it P. i, 3 Feets
      Set: supra note I.,!.
 2) Se; sir pra note m,) a, question 14. SOC also SUPM not(-'17 at P. 3, VISPOnsc 1, 1 azid the disciphlialy reports
    lttAichelt thf.,-,
                    L* o.
                       '
 sir Rt,fLr sur)rn lloW 11!.




                                                         19th JUDICIAL DISTRICT COURT
         This Comnussioner finds drat fletitioncr 11t15 TM-suntQc' sufticicut evjdUl'I'. t.', VMV; 111:1, that he

mt dw, t0' 1. J) Ry               L0*' IIlMt̀IlSUI"ate With the -'t& b assigrTrent lq:,           it'. ai3 t?nw A. ' k—

              i ncl(.,tAx                          n               e



        per hour he worked at, it reitisti;rud tutor fro' ll 1alaycll 17- 1017 61rouv-h
  west its,                  I of De!) artlnent emplovLes assigned to Offender I3anling Services should I) t:- de.nied
              tidnner h.Is
                         - no* providca                                tnddence for this Commissioner to canclude that it is an

issue inte.-ral 1w.rein. For reasons hereinabove stated: I find that Pelltioner's instant suit for appeal of AM)

No.                               should be - t-anted in part and denied in p,,.r!-              if the Court agrees, In", forinal

                                  n'k.-C" d as ",oEows




                                      CONMISSION.-EWS RrVL'jr-
                                                             Q—lZr,,CQMlij-,
                                                                          Y,,-,qll AIJ 0 N

          lllm% rorc, after a careful consideration of the Petitioner's suit for Judicial 16.,view of -MU) No. LSP-

               flio. record and lie applicable 11mv, it is the recommendation of this Commissimler that the Court

sLo, Ild grant Petitioner's request to, b"Ick pay in an, amount determined by the Department yet reflective of

              U`       ir. 11,2           comp" icamsive rccorn-mendation, Said amunpa may also bt, sulk,c-                  - Cour'
                                                                                                                          t' ha


                   a                          hearill1g, if necc! Snn% Additiollailly -ihe Court sHoull"! deny

for tiaining of Department employees asigned to Offender Barildng                                      Tho D'epartment S1,10111d be

cas, witil the costs of this anpeal,




                                                                               J- —
                                                  yeCoIr.luended, Ll! is theclay of                      I—
                                                                                                          V                    2020, 111


Bator.,Rouge, Lonisiaia.



      HEREBY CERTIFY THAT ON THIS DAY A COPY OF
   THE WRITTEN REASONS FOR JUDGMENT I
   JUDGMENT I ORDER I COMMISSIONER' S
   RECOMMENDATION MiMAILED BY ME WITH
   SUFFICIENT POSTAGE AFFIXED.
   SEE ATTACHED LETTER FOR LIST OF RECIPIENTS.


      DONE AND MAILED ON May -19, 2020


                                                                                                                 AA 1   J/ 3
      DEPUTY CLERK OF COURT                                                               Comwllsslom; l±,31"--mos 13
                                                                                          iqrll JUDICUL DISI'Rl(',I' ( I I T R'll




                                                         19th JUDICIAL 0187 RICT COURT